Name: Decision No 1/97 of the EC/EFTA Joint Committee on Common Transit of 4 July 1997 relating to the renewal of the ban on use of the comprehensive guarantee, made by Decisions No 1/96 and No 2/96 of the Joint Committee
 Type: Decision
 Subject Matter: agricultural activity;  economic geography;  agri-foodstuffs;  European Union law;  beverages and sugar;  tariff policy
 Date Published: 1997-07-16

 Avis juridique important|21997D0716(01)Decision No 1/97 of the EC/EFTA Joint Committee on Common Transit of 4 July 1997 relating to the renewal of the ban on use of the comprehensive guarantee, made by Decisions No 1/96 and No 2/96 of the Joint Committee Official Journal L 186 , 16/07/1997 P. 0027 - 0028DECISION No 1/97 OF THE EC/EFTA JOINT COMMITTEE ON COMMON TRANSIT of 4 July 1997 relating to the renewal of the ban on use of the comprehensive guarantee, made by Decisions No 1/96 and No 2/96 of the Joint Committee (97/434/EC)THE JOINT COMMITTEE,Having regard to the Convention of 20 May 1987 on a common transit procedure (1), and in particular Article 34 A of Appendix II thereof (2),Whereas under the provisions of Article 34 A of Appendix II, the use of the comprehensive guarantee may be temporarily forbidden at the request of one or more Contracting Parties, with regard to goods which present an exceptional risk of fraud;Whereas by Decisions No 1/96 (3) and No 2/96 (4), renewed by Decision No 5/96 (5), the Joint Committee has adopted measures to temporarily forbid the use of the comprehensive guarantee for the transport of cigarettes of sub-heading 24.02.20 of the harmonized system and for certain other sensitive goods, because of the exceptional risk of fraud affecting those operations;Whereas the goods set out in the abovementioned Decisions have been examined again by the Contracting Parties and it has been concluded that some goods listed in the Annex to Decision No 2/96 no longer present an exceptional risk of fraud sufficient to justify a ban on use of the comprehensive guarantee;Whereas, however, that risk remains for the other goods set out in that Annex as well as for cigarettes referred to in Decision No 1/96; whereas the Joint Committee considers it necessary to renew the ban in question concerning those goods for a period of five months,HAS DECIDED AS FOLLOWS:Article 1 The measures taken by Decision No 1/96 of the EC/EFTA Joint Committee on Common Transit are renewed for a period of five months.Article 2 The measures taken by Decision No 2/96 of the EC/EFTA Joint Committee on Common Transit are renewed for a period of five months for the goods listed in the Annex to this Decision.Article 3 This Decision shall enter into force on 1 August 1997.Done at Brussels, 4 July 1997.For the Joint CommitteeThe chairmanSigurgeir A. JÃ NSSON(1) OJ No L 226, 13. 8. 1987, p. 2.(2) OJ No L 12, 15. 1. 1994, p. 33.(3) OJ No L 226, 7. 9. 1996, p. 20.(4) OJ No L 226, 7. 9. 1996, p. 22.(5) OJ No L 43, 14. 2. 1997, p. 44.ANNEX >TABLE>